                     IN THE UNITED STATES DISTRICT COURT

                   FOR THE SOUTHERN DISTRICT OF GEORGIA

                                AUGUSTA DIVISION


LOUIS WILLINGHAM,SR.,

             Plaintiff,

      V.                                             CV 119-045


UNITED STATES OF AMERICA and
CROWDER STEWART,LLP,

             Defendants.



                                       ORDER



      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DISMISSES this case without prejudice, and CLOSES this civil action.

      SO ORDERED this            day                 2019, at Augusta, Georgia.




                                        J. RANDAL HALL,CHIEF JUDGE
                                        unit™ states district court
                                        SDUTHERN district of GEORGIA
